CHAPMAN, Circuit Judge,
dissenting:
I do not think that 42 U.S.C. § 1437f or the Fourteenth Amendment require a showing of good cause prior to termination of a lease in the § 8 Existing Housing Program, therefore, I respectfully dissent.
The majority bases its holding that a good cause determination is required solely on the language of 42 U.S.C. § 1437f(d)(l)(B) that “the agency has the sole right to give notice to vacate, with the owner having the right to make representation to the agency for termination of the tenancy.” The majority reasons that the agency’s role is meaningless if its function was' to do nothing more than determine that evictions applied for meet requirements of state law and the lease. I do not agree with this narrow view.
The proper function of the Public Housing Authority (PHA), as evinced by the regulations applying thereto, is to examine the sufficiency of the grounds for eviction under the terms of the lease. This is far from pointless. Participants in § 8 Existing Housing Projects are, on the whole, poorly suited to determine their own rights under a lease. Recognizing this fact, Congress placed the PHA between the tenant and the landlord as interpreter of the lease. By preventing terminations not proper under the lease the PHA protects the rights of tenants without the expense and embarrassment of defending an eviction action in state court. The proper interpretation of the statute is in my view that the PHA examine the sufficiency of the grounds for termination under the terms of the lease. This interpretation provides substantial protection to the tenant and protects the expectation of the private landlord that he will be able to take his property out of the program if he desires upon expiration of the lease. The majority would impose upon the landlord a mandatory renewal term, to which he has not agreed. His agreement with the PHA specifically provides that the term of his commitment shall be one year (the term of the lease).
The federal agency assigned the task of implementing § 8 programs has taken the view expressed in this dissent. Title 24 C.F.R. § 882.215 provides that the PHA shall examine the sufficiency of the grounds for eviction under the terms of the lease, imposing no requirement of- a good cause showing. Moreover, 24 C.F’.R. § 882-107 states that the lease term be for not less than one year nor more than three. The majority would apparently require a showing of good cause at the end of the third year of a three year lease making it extremely difficult for a landlord to ever remove his property from the § 8 Existing Housing Program.
*1349For the reasons stated above, I would hold that a determination of good cause for termination is not implied by 42 U.S.C. § 1437f. For reasons hereafter stated I would also hold that such a determination is not required by the Fourteenth Amendment. Joy v. Daniels, 479 F.2d 1236 (1973) teaches that in determining whether a tenant has an expectation of renewal sufficient to create a “property interest” protected by due process “we must look to applicable statutes, governmental regulations and the custom and understanding of public landlords .... ” As I stated above, it is my view that applicable statutes and regulations do not create an expectation of renewal. To the contrary, the language of the statutes and regulations create an expectation that lease terms will be honored. Moreover, the custom and understanding of a private landlord is different from that of a public landlord found in Joy.1 The private landlord, and the private tenant as well, enter a lease expecting to be bound by its terms, especially terms dealing with duration, termination and renewal.
One purpose of the § 8 Existing Housing Program is to promote economically mixed housing, 42 U.S.C. § 1437f(a). That is, to inject qualified tenants into areas of single family dwellings rather than into massive apartment projects like the one involved in Joy. Because it is intended to put those who might not otherwise be able to afford it into areas of privately owned residences, the program should be governed by the rules and expectations applicable to private sector property owners and tenants. It is difficult to imagine how a § 8 tenant could have an expectation of renewal based on the applicable statutes, regulations, and understandings of private landlords. I would hold, therefore, that § 8 Existing Housing Tenants do not have a property interest in renewal of a lease and, therefore, that no good cause showing is mandated by the Fourteenth Amendment.

. Joy involved a project with a number of apartments. The present action covers one freestanding residence.